Citation Nr: 0510802	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-06 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from February 1973 to February 1991.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, where the veteran's claims file had been 
temporarily transferred from the RO in Waco, Texas.  

The Board remanded this matter in September 2000 to provide a 
statement of the case (SOC) on the matter on appeal.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's bilateral pes planus is productive of no 
greater than mild symptoms without evidence of marked 
deformity, pain on manipulation, or characteristic 
callosities.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5276 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in May 2001 and August 2002, the RO notified the veteran of 
the information and evidence needed to substantiate his claim 
for an increased rating for his service-connected pes planus.  
As a result of these letters, the veteran provided additional 
evidence in support of his claim.  The Statement of the Case 
dated in May 2002 specifically included the applicable 
provisions of the VCAA.  Further, the RO generally advised 
the veteran to submit any information or evidence pertaining 
to his claim.

The rating decision on appeal which denied the veteran's 
claim was dated in May 2000, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying his 
increased rating claim.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  As noted above, the VCAA notice 
was provided by the RO in May 2001 and again in August 2002.  
The content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, the Board finds no prejudice as to the 
timing of VA's notification actions and finds that the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) have been 
accomplished.  It is also noted that after providing the 
veteran the VCAA notices and affording him the opportunity to 
respond, the RO reconsidered the veteran's claim in the 
December 2004 supplemental statement of the case (SSOC).  
Additionally, the veteran has indicated that he had submitted 
all pertinent evidence in support of his claim and that no 
other evidence was forthcoming.  In summary, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  
VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

An evaluation of 10 percent for bilateral pes planus is 
warranted where the symptoms are moderate; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  An evaluation of 30 percent for bilateral pes 
planus is warranted where symptoms are severe and there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  To merit an 
evaluation of 50 percent, the veteran must present competent 
evidence of pronounced symptomatology that includes extreme 
tenderness of the plantar surfaces of the feet, severe spasms 
of the tendo achillis on manipulation, or displacement not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71, Diagnostic Code 5276.  

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran filed his claim for an increased rating in 
October 1999.  He claims that symptomatology associated with 
his service-connected pes planus has increased in severity 
and that his disability warrants additional compensation in 
excess of the current 10 percent.  

In VA outpatient records dated from March 1998 to October 
1999, the veteran was diagnosed as having tendonitis of the 
left foot.  In an August 1999 record, the veteran complained 
of chronic symptoms associated with his feet.  Examination of 
the feet revealed no gross deformity and no tenderness over 
the plantar area. 

In the VA examination report dated in October 1999, the 
veteran reported that he had had pain in both of his feet 
since 1980.  He reported that treatment in the past included 
the use of arch support, but that he continued to experience 
pain with prolonged standing and walking.  The veteran was 
taking nonsteroidal anti-inflammatory medications daily and 
relied on rest and elevation of the feet for relief.  He 
reported no history of flare-ups or joint disease.  The 
veteran did not rely on crutches, canes, wheelchairs, 
corrective shoes, or any other assistive devices other than 
the arch support.  There was no history of previous surgeries 
or any invasive procedures such as injections.  The veteran 
was working full-time as a cook, and his disorder did not 
appear to significantly or adversely affect his activities at 
that time, other than he complained of increased discomfort 
with prolonged standing.  

The examiner reported that the veteran's feet were 
symmetrical; there was no evidence of swelling, inflammation, 
edema, atrophy, involuntary movements, or fasciculations.  
There was no evidence of nodules, masses, or tenderness on 
palpation.  Range of motion on dorsiflexion was from zero to 
20 degrees; plantar flexion was from zero to 45 degrees; 
inversion was from zero to 30 degrees; and eversion was from 
zero to 20 degrees.  There was no evidence of loss of 
mobility or increased discomfort with range of motion 
testing.  There was no evidence of pain on motion, no edema, 
instability, weakness, or tenderness.  The veteran's gait was 
not impaired, and there were no functional limitations 
related to standing or walking.  There was no evidence of 
callus formation, skin breakdown, or unusual shoe wear.  
There was no inflammation, lesions, or tenderness of the 
skin; vascular and neurologic systems were intact.  Also, 
there was no evidence of posture abnormality related to 
standing, squatting, supination, pronation, or rising on 
heels and toes.  There was no evidence of hammertoes, high 
arches, or clawfoot.  The examiner noted moderate bilateral 
pes planus, more evident with standing.  There was no 
evidence of Achilles tendon or frequent malalignment.  
The examiner reported that x-ray studies of both feet with 
weight bearing views conducted in October 1999 revealed 
minimal pes planus deformity on each side.  

In VA outpatient records dated from May 2000 to July 2002, 
the veteran complained of increased pain manifested in the 
feet.  In an April 2002 record, it is noted that the veteran 
had thick calluses on the plantar aspect of both feet under 
the 4th metatarsal heads.  He was diagnosed as having 
keratoses on both feet.  

In the report from a VA examination conducted in September 
2002, the veteran reported pain, weakness, fatigue, lack of 
endurance, stiffness, swelling, heat, redness when resting, 
standing, and walking.  He reported that his symptoms were 
worse on the left than the right.  Treatment included shoe 
inserts, rest, and elevation.  The veteran reported flare-ups 
if he walked greater than two hours, at which time he 
experienced moderate pain lasting two hours and with a 
30 percent loss of function in his feet.  Other than the shoe 
inserts, the veteran did not use any other assistive devices.  
He stated that his feet slowed him down in his activities.  

The examiner reported that visualization of the veteran's 
feet revealed ingrown toenails on the right and calluses on 
the soles of the left foot.  When standing, the examiner 
noted that the veteran's arches had fallen.  When weight 
bearing or non-weight bearing, the alignment of the Achilles 
heel was in a straight line.  There was no evidence of valgus 
of the heels and no evidence of hallux valgus of the first 
metatarsal joint of either foot.  The examiner diagnosed 
bilateral pes planus with calluses on the soles of the feet.  
No additional limitation was noted with repetition of 
movement during the examination that was related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  On 
testing of range of motion, dorsiflexion was from zero to 
20 degrees, plantar flexion from zero to 35 degrees, 
inversion from zero to 20 degrees, and eversion from zero to 
20 degrees bilaterally.  

In VA outpatient records dated from August 2002 to July 2004, 
the veteran complained of difficulty with ambulating and 
tenderness along the heel without swelling.  The skin was 
intact.  X-ray studies as noted in a record dated in July 
2003 were negative.  In an August 2003 record, the veteran 
reported pain in the left heel for several months, 
particularly when he stood for a long period of time.  The 
pain was isolated to the plantar aspect of the left heel 
centrally located in the area of the attachment of the 
plantar fascia.  X-ray studies showed no spurring present on 
the heel.  Some changes in the dorsal aspect of the foot on 
the lateral view were noted.  The diagnosis was plantar 
fasciitis.  In a June 2004 record, there was no significant 
tenderness, no deformity, the veteran's skin was intact, and 
there was no swelling or erythema about the ankle or heel 
areas.  In a July 2004 record, the veteran continued to 
complain of pain in the left heel.  He reported that the 
insoles in his shoes helped, but also took naprosyn for the 
pain.  

In the report from the VA examination conducted in November 
2004, the veteran reported that pain was present most of the 
time, especially when he stood and walked.  Heel pain was 
worse on the left side and the medial arch pain was worse on 
the right side.  There was no swelling, redness or warmth.  
There was, however, fatigability and lack of endurance on 
bare feet.  The veteran's symptoms were mostly present when 
standing and walking.  The veteran reported that he worked as 
a cook and his work involved prolonged standing for about six 
to seven hours.  The veteran sat down at times to rest.  

The veteran was taking 600 milligrams of ibuprofen a day, 
which helped partially, and he used warm socks and inserts.  
The veteran was unable to give any details as to flare-ups, 
but reported maximum pain all the time, from when he stood up 
first thing in the morning.  He reported that he could walk 
one block.  He reported his pain at 6 to 10/10 scale, average 
pain.  The veteran did not use any assistive devices, other 
than inserts, which were helpful.  He had not had any 
surgery.  

The examiner described both feet as symmetrical, without 
swelling, redness, or warmth.  His feet appeared to be 
somewhat cool on touch.  He was able to move his toes well 
and movement of the feet against gravity and resistance were 
normal.  Passive and active range of motion was normal.  
Also, there was no evidence of painful movement of the feet 
or toes.  The examiner noted limitations due to pain when 
walking, standing, and a lack of endurance due to pain on 
repetitive standing and walking.  There was no evidence of 
weakness.  The veteran could walk one block, there was no 
painful movement, edema, instability, weakness, but there was 
tenderness on the medial plantar arch more on the right than 
the left, and tenderness on the left heel more on the left 
than the right.  He limped occasionally, but with his inserts 
in his shoes there was no obvious limp.  

Bare feet walking was difficult, as was standing.  The 
veteran could squat, stand, supinate, and pronate the feet, 
but due to pain, he could not rise on the toes and heels.  
The skin was cool on touch, pedal pulses were palpable, and 
there was no ulceration, swelling, or skin breakdown.  There 
was no evidence of hammertoes, clawfoot, or other deformity.  
The Achilles alignment was unremarkable, and hallux valgus 
was not present.  The x-ray study of both feet showed no 
fracture or dislocation, joint spaces were normal in width, 
the calcaneal pitch in the right foot was below normal limits 
measuring 18 degrees, but normal in the left calcaneal pitch 
measuring 21 degrees.  The diagnoses were mild bilateral pes 
planus and plantar fasciitis.  

Based on the above, the competent evidence of record does not 
support an evaluation of 30 percent for the veteran's 
service-connected bilateral pes planus.  The symptoms as 
reported herein are not severe, in fact the VA examination 
reports consistently indicate no greater than mild symptoms 
associated with pes planus.  There is no objective evidence 
of marked deformity, pain on manipulation, indications of 
swelling, malalignment, or characteristic callosities.  
Although the veteran complains of pain, the medical evidence 
supports no signs of weakness, painful movement, edema, or 
instability, so as to warrant the next higher rating under 
Diagnostic Code 5276.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Overall, impairment associated with the veteran's 
service-connected bilateral pes planus is no greater than 
mild, and as such, does not rise to the level required for a 
rating higher than the current 10 percent.  38 C.F.R. § 4.71, 
Diagnostic Code 5276.  

Under these facts, there is no question as to which of two 
evaluations shall be applied, and the veteran's disability 
picture more nearly approximates the criteria required for 
the current 10 percent rating.  38 C.F.R. § 4.7.  
Additionally, there is no reasonable doubt regarding the 
degree of disability such that this matter may be
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased rating for service-connected bilateral pes planus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
veteran's claim, therefore, is denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  



	                        
____________________________________________
	JAMES L. MARCH  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


